IN THE UNITED STATES DISTRICT COURT F l L E D
FOR THE DISTRICT oF MONTANA JAN 2 mg
BILLINGS DIVISION 2
Clerk. U S Districl Coufi

Dislrict Ot Montana
Bitlings

UNITED STATES OF AMERICA,
CR 10-110-BLG-SPW

Plaintiff,
vS. ORDER
RUDOLPl-I LEE SHANE, JR.,

Defendant.

 

 

Upon the Court’S own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently Scheduled for Friday, February 15, 2019 at 2:30 p.m.,
is VACATED and reset to commence on Thursday, February 21, 2019 at 3:30
p.m.

The Clerk Shall forthwith notify the parties of the making of this Order.

hci
DATED this Qgiday OfJanuary, 2019.

/Q L</@%Z;_/
SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 

